Citation Nr: 1120853	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

What evaluation is warranted for left knee chondromalacia and medial collateral ligament strain from May 21, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1985 to June 1985 and active duty from April 1986 to February 1992.  She also had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2011, a hearing was held in Washington, DC before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days for the submission of additional evidence.  To date, such evidence has not been received.

In January 2007, the Veteran submitted an Application for Annual Clothing Allowance.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2005, the RO granted entitlement to service connection for left knee chondromalacia and medial collateral ligament strain and assigned a 10 percent evaluation from May 21, 2003.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

In May 2007, the RO assigned a temporary 100 percent evaluation based on the need for convalescence from April 17 to June 30, 2007.  In August 2008, the temporary evaluation was extended through October 31, 2007.  The 10 percent evaluation was resumed effective November 1, 2007.  

The periods wherein a 100 percent evaluation was in effect are not for consideration.  With regard to all remaining periods, the Veteran contends that the assigned evaluation does not adequately reflect the severity of her left knee disability.  

At the February 2011 hearing, the Veteran testified that she receives treatment at the Baltimore VA Medical Center and that she was last treated in January 2011.  She also reported undergoing recent x-rays and MRI testing.  On review, VA records were last printed in August 2007.  Pursuant to the duty to assist, additional relevant VA records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  

The Veteran also testified that her knee hurts every day and that it has worsened since her last VA examination.  She reported that she uses a cane and has a knee brace and a handicap sticker.  The Veteran was most recently provided a VA examination in August 2008.  Given the Veteran's reports of worsening symptoms and the length of time since the previous examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request copies of all relevant VA medical records for the period from August 2007 to the present, to specifically include all treatment records from the Baltimore VA Medical Center  .  All relevant records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA joints examination by a physician.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee disability.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for left knee chondromalacia and medial collateral ligament strain from May 21, 2003?  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


